Order filed, September 27, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00559-CV
                                 ____________

                      JRJ PUSOK HOLDINGS, LLC, Appellant

                                        V.

     THE STATE OF TEXAS AND KYLE MADSEN IN HIS OFFICIAL CAPACITY AS
                   DIRECTOR OF RIGHT OF WAY, Appellee


                   On Appeal from the Co Civil Ct at Law No 4
                              Harris County, Texas
                        Trial Court Cause No. 1128555


                                     ORDER

       The reporter’s record in this case was due August 30, 2022. See Tex. R.
App. P. 35.1. The court sent past due notice for the reporter’s record on
September 8, 2022. No response was received, and the record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.
       We order Alexandra L. McDaniel, the court reporter, to file the record in
this appeal within 30 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Zimmerer.